778 F.2d 539
Kenneth O. ASHELMAN, Plaintiff-Appellant,v.Hon. Gary POPE, Judge Division 1, Mohave Superior Court;Mohave County Attorney's Office, Defendants-Appellees.
No. 84-1580.
United States Court of Appeals,Ninth Circuit.
Dec. 12, 1985.

Kenneth O. Ashelman, Florence, Ariz., for plaintiff-appellant.
Richard F. Albrecht, Kingman, Ariz., for defendants-appellees.
ORDER
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, and BRUNETTI, Circuit Judges.


1
Prior Report:  769 F.2d 1360.


2
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.